Citation Nr: 1603009	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  12-31 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a low back disorder, and if so, whether service connection may be granted.

2.  Entitlement to service connection for leg pain and neuropathy, to include as secondary to the low back disorder.  

3.  Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss prior to October 21, 2014, and in excess of 60 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1968 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2015, the Veteran withdrew his request for a Travel Board hearing.  38 C.F.R. § 20.704 (e).  

Although the RO has previously reopened the Veteran's claim of service connection for back disorder, the Board is required to consider the issue of finality before it can consider the claim on its merits, and as such, the issue has been characterized as shown on the title page.  See 38 U.S.C.A. §§ 5108, 7104(b); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The issue of entitlement to service connection for leg pain and neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 5, 2014, the Veteran's hearing loss was manifested by no more than Level IV hearing acuity in the right ear and Level VII hearing acuity in the left ear.  

2.  From March 5, 2014 to October 20, 2014, the Veteran's hearing loss was manifested by no more than Level IX hearing acuity in the right ear and Level VIII hearing acuity in the left ear.  

3.  Since October 21, 2014, the Veteran's hearing loss was manifested by no more than Level IX hearing acuity in the right ear and Level IX hearing acuity in the left ear.  

4.  The April 1997 Board decision that denied the Veteran's claim for service connection for a back condition was not appealed and no new and material evidence was received within the appeal period. 

5.  Evidence received since the April 1997 Board decision is not duplicative or cumulative of evidence previously received, relates to relevant unestablished facts, and raises a reasonable possibility of substantiating the Veteran's claim for a back condition.

6.  Resolving all reasonable doubt in the Veteran's favor, his degenerative disc disease of the lumbar spine had its onset in service.


CONCLUSIONS OF LAW

1.  Prior to March 5, 2014, the criteria for an evaluation for bilateral hearing loss in excess of 20 percent have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2015).

2.  Effective March 5, 2014, the criteria for assignment of a 50 percent evaluation for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2015).

3.  Since October 21, 2014, the criteria for an evaluation for bilateral hearing loss in excess of 60 percent have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2015).
4.  The unappealed April 1997 Board decision that denied the Veteran's appeal of a claim for service connection for a low back disorder is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 20.302, 20.1100 (2015).

5.  The Veteran has submitted new and material evidence sufficient to reopen his claim for a low back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  The criteria for service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties Under the Veterans Claims Assistance Act (VCAA)

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With regard to his claim for an increased rating for bilateral hearing loss, the Veteran was sent a comprehensive letter in April 2010, which was sent prior to the September 2010 rating decision on appeal.  Any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty to notify is satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA has met the duty to assist the Veteran in the development of the claim for bilateral hearing loss because VA obtained private medical records identified by the Veteran, as well as VA treatment records.  Further, the Veteran's claims file contains private audiological examinations.  The Veteran has not stated that there are any additional records that VA should seek to obtain on his behalf.  
The Veteran has undergone VA examinations in connection with his claim in September 2010 and October 2014.  The Board finds that these examinations are adequate to decide the claim.  The examiners examined the Veteran and reported relevant clinical findings, and provided medical findings directly pertinent to the instant matter.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2014).  While he has reported that his hearing loss is more disabling than the assigned ratings, he has not indicated, and the evidence does not show, that his hearing loss has worsened since the October 2014 examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  As such, the Board considers it unnecessary to obtain a new examination or opinion with respect to that issue.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (Fed. Cir. 2007).  

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Increased Rating

The Veteran contends that his bilateral hearing loss is more severe than contemplated by his currently assigned disability ratings.  The Veteran is in receipt of a 20 percent disability rating for his bilateral hearing loss prior to October 21, 2014, and a 60 percent rating thereafter, and he is seeking increased ratings.

The Veteran seeks increased compensation for his bilateral hearing loss, which has been evaluated under the criteria set forth in the VA Schedule for Rating Disabilities.  These criteria are intended to represent the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities, which must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran's bilateral hearing loss is evaluated according to a mechanical application of the Rating Schedule, using numeric designations that are based upon audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Ratings for bilateral defective hearing range from zero percent to 100 percent.  The basic method of rating hearing loss involves audiological test results of impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 (2015).

The current rating criteria include alternate methods of rating exceptional patterns of hearing loss, as defined in 38 C.F.R. § 4.86.  The first such method provides that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or above, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2015).  The second alternate rating method provides that, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and then elevate that numeral to the next higher Roman numeral, evaluating each ear separately.  38 C.F.R. § 4.86(b).

In this case, the Veteran meets the criteria for a rating based on the second exceptional pattern of hearing, in the left ear only.  Accordingly, his left ear hearing loss will be evaluated according to the provisions of 38 C.F.R. § 4.86(b) as well as the standard method.  38 C.F.R. §§ 4.85, 4.86(b).  The Veteran's audiological findings do not support application of the provisions of 38 C.F.R. § 4.86(a) in either ear. 

The Board now turns to the pertinent evidence of record.  As detailed below, prior to March 5, 2014, the evidence shows that the Veteran's bilateral hearing loss has been adequately compensated by his previously assigned disability rating.

In support of his claim, the Veteran submitted an April 2010 private audiological evaluation.  At that time, the Veteran's bilateral puretone thresholds, in decibels, were as follows:



HERTZ

 

1000
2000
3000
4000
Avg.
RIGHT
45
70
95
90
75
LEFT
40
85
100
100
81

Speech audiometry was not reported.  The Board notes that this April 2010 hearing evaluation cannot be used to derive the schedular rating assignable under Table VI because the Maryland CNC test was not used for the speech recognition test.  See 38 C.F.R. § 4.85(a).  Moreover, there is no basis to chart these results against Table VIa because the audiometry results do not reflect an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, and the audiologist did not certify that it would not be appropriate to use the speech discrimination test because of language difficulties, inconsistent speech discrimination scores, or other reasons.  See 38 C.F.R. § 4.85(c).  Because this test does not conform to the requirements for how an audiological examination must be conducted for VA purposes, the April 2010 hearing test does not provide an evidentiary basis for assigning an increased disability rating.  

In May 2010, the Veteran's spouse, co-worker, and supervisor submitted letters stating that the Veteran's diminished hearing was noticeable and seemed to have deteriorated.  The Veteran also submitted a written statement indicating that he has trouble hearing the television, radio and high frequency voices.  He reported that he frequently is required to ask customers at work to repeat themselves because he cannot hear in noisy situations.  

The Veteran was afforded a September 2010 VA audiological examination.  He reported difficulty hearing in all situations.  At that time, the Veteran's bilateral puretone thresholds, in decibels, were as follows:



HERTZ

 

1000
2000
3000
4000
Avg.
RIGHT
40
65
85
85
69
LEFT
30
80
90
90
73

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 76 percent in the left ear.  The VA examiner commented that the Veteran's test results comported with diagnoses of normal to severe sensorineural hearing loss in the right ear and mild to profound in the left ear. 

Taking into account the evidence set out above, the Board finds that the preponderance of the evidence weighs against the assignment of a higher disability rating for bilateral hearing loss prior to March 5, 2014.  The September 2010 VA examination was conducted in accordance with 38 C.F.R. § 4.85(a), and is highly probative.  Applying the September 2010 VA examination results to Table VI in 38 C.F.R. § 4.85 yields findings of Level IV hearing loss in the right ear and Level IV hearing loss in the left ear.  Such findings equate to a 10 percent rating under Table VII.  38 C.F.R. § 4.85.  The Veteran's audiological findings do not support application of the provisions of 38 C.F.R. § 4.86(a) in either ear.  The Board's analysis does not end here as the Veteran's left ear test results qualify for consideration under the second alternate method for rating exceptional hearing loss set forth above.  38 C.F.R. § 4.86(b).  That method yields a designation of Level VII in the left ear, which, when applied to the Level IV hearing loss observed for the right ear, corresponds to a 20 percent rating under Table VII.  38 C.F.R. § 4.85.  Thus, when the Veteran's left ear is analyzed pursuant to 38 C.F.R. § 4.86(b), the disability rating for his bilateral hearing loss results in a higher evaluation compared to when the standard method is applied under 38 C.F.R. § 4.85.  
In support of his claim, the Veteran submitted a March 2014 private audiological evaluation.  At that time, the Veteran's bilateral puretone thresholds, in decibels, were as follows:



HERTZ

 

1000
2000
3000
4000
Avg.
RIGHT
45
75
90
90
75
LEFT
45
85
100
95
81

Speech audiometry revealed speech recognition ability of 40 percent in the right ear and 55 percent in the left ear. 

The Board notes that the test used to arrive at the speech recognition score is not identified.  Therefore, it is not clear that the Maryland CNC test was used.  If the Board resolves reasonable doubt in the Veteran's favor and assumes that the Maryland CNC test was used, a higher 50 percent evaluation is warranted on the basis of these results effective March 5, 2014.  Specifically, upon charting the March 2014 examination results against Table VI, a Level IX hearing loss in the right ear and Level VIII hearing loss in the left ear.  Upon charting these results in Table VII, a 50 percent disability rating is derived.  The Veteran's audiological findings do not support application of the provisions of 38 C.F.R. § 4.86 in either ear.  

Thus, based on the foregoing and resolving reasonable doubt in the Veteran's favor, the Board finds that a 50 percent rating, but no higher, since March 5, 2014, is warranted for the Veteran's bilateral hearing loss.  See 38 C.F.R. § 4.85, DC 6100.

The Veteran was afforded a June 2014 VA audiological evaluation at the Lake Baldwin community based outpatient clinic (CBOC).  At that time, the Veteran's bilateral puretone thresholds, in decibels, were as follows:






HERTZ

 

1000
2000
3000
4000
Avg.
RIGHT
45
75
90
95
76
LEFT
40
80
90
95
76

Speech audiometry was reported using the CIDW-22 test.  The Board notes that this June 2014 hearing test cannot be used to derive the schedular rating assignable under Table VI because the Maryland CNC test was not used for the speech recognition test.  See 38 C.F.R. § 4.85(a).  Nor can the Board resolve reasonable doubt in the Veteran's favor to assume that the Maryland CNC test was used because the examination report affirmatively identified the test used, which was not the Maryland CNC test.  Moreover, there is no basis to chart these results against Table VIa because the audiometry results do not reflect an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, and the audiologist did not certify that it would not be appropriate to use the speech discrimination test because of language difficulties, inconsistent speech discrimination scores, or other reasons.  See 38 C.F.R. § 4.85(c).  Because this test does not conform to the requirements for how an audiological examination must be conducted for VA purposes, the June 2014 hearing test does not provide an evidentiary basis for assigning an increased disability rating.  

The Veteran was afforded an October 2014 VA audiological examination.  He reported difficulty hearing in crowds and therefore does not attend church or social functions.  At that time, the Veteran's bilateral puretone thresholds, in decibels, were as follows:



HERTZ

 

1000
2000
3000
4000
Avg.
RIGHT
50
85
95
105
84
LEFT
45
85
100
100
83

Speech audiometry revealed speech recognition ability of 44 percent in the right ear and 50 percent in the left ear.  

Taking into account the evidence set out above, the Board finds that the preponderance of the evidence weighs against the assignment of a higher disability rating for bilateral hearing loss on or after October 21, 2014.  The October 2014 VA examination was conducted in accordance with 38 C.F.R. § 4.85(a), and is highly probative.  Applying the October 2014 VA examination results to Table VI in 38 C.F.R. § 4.85 yields findings of Level IX hearing loss in the right ear and Level III hearing loss in the left ear.  Such findings equate to a 60 percent rating under Table VII.  38 C.F.R. § 4.85.  During this appeal period, the audiometric thresholds do not meet the exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Board finds that the September 2010 and October 2014 examiners addressed the Veteran's functional hearing impairment by noting the difficulties that he experienced.  The Veteran reported difficulty hearing in all situations.  Nevertheless, evaluations in excess of 20 percent prior to March 5, 2014, in excess of 50 percent prior to October 21, 2014 and in excess of 60 percent from October 21, 2014 for bilateral hearing loss are not warranted based on any audiological findings of record.   

As reflected above, due consideration has been given to Francisco and staged ratings have been assigned accordingly.  

Consideration of entitlement to an extraschedular evaluation has also been considered.  Ratings will generally be based on average impairment, but to afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b) (2015).  The Board finds that the schedular rating criteria adequately contemplate the manifestations of the Veteran's bilateral hearing loss, which includes difficulty hearing.  The evidence of record fails to show anything unique or unusual about the Veteran's disability that would render the schedular criteria inadequate.  The evidence of record does not show that the Veteran's bilateral hearing loss resulted in marked interference with employment, or required frequent periods of hospitalization and treatment records are void of any findings of exceptional limitation beyond that contemplated by the schedule of ratings.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fail to capture all of the service-connected disabilities experienced.  Here, only the Veteran's bilateral hearing loss is before the Board and there is no indication in the record that his hearing loss, together with his other service-connected disabilities are not contemplated by the schedular criteria.  Significantly, the Veteran has not argued that the combined effect of his service-connected disabilities are not adequately encompassed within the rating schedule.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it.  

In adjudicating the current appeal for a higher rating, the Board has considered the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the Veteran claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has not claimed that the hearing loss prevents him from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the criteria for TDIU are met.

III.  New and Material 

The Veteran seeks to reopen his previously denied claim for service connection for low back disorder. 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285  (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The Veteran's initial service connection claim for a back disorder was denied in a March 1994 rating decision, which was affirmed by an April 1997 Board decision.  The claim was denied on the basis that there was no evidence of limited or painful motion of the Veteran's spine which would indicate a chronic back condition related to service.  The Veteran did not file a notice of appeal to the Court of Appeals for Veterans.  Accordingly, the April 1997 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100.

Since the April 1997 Board decision, new evidence added to the record consists of VA treatment records, family member's lay statements, and an August 2010 VA Examination Report.  The Board finds that the newly received evidence suggests that the Veteran's back disorder may have been continuous from his time of service or that it manifested within one year of separation from service and as such may be related to the Veteran's military service.  The above evidence is neither cumulative nor redundant, and, by itself or in connection with the evidence previously assembled, relates to an unestablished fact necessary to substantiate Veteran's claim of service connection for a low back disorder.  Accordingly, the Veteran's claim of service connection for a low back disorder is reopened.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  
IV.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year to include arthritis.  See 38 C.F.R. §§ 3.307, 3.309(a).

Further, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309, such as arthritis.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Veteran contends that his currently diagnosed degenerative disc disease of the lumbar spine was caused, or etiologically related, to his active military service.    

Service treatment records document the Veteran's complaints of low back pain.  Indeed, a service treatment records dated in January 1983 document the Veteran's complaints of low back pain lasting for three weeks.  The examiner diagnosed lumbosacral sprain.  In a July 1992 treatment notation, the examiner noted that the Veteran was retiring in 60 days and would like to discuss various problems that had occurred off and on over the last seven months.  The Veteran indicated that if he sat "in the wrong way" or in certain positions in his automobile, he would have pain in the buttocks/thighs of one or both legs.  The examiner noted that there was no current complaint of back pain.  On objective examination, the examiner noted that there was negative straight leg raising, and negative hip pain, and negative sacroiliac joint pain.  Reflexes were 1+ in both left and right lower extremities, and there was no tenderness with palpation over the low back.  In the examiner's assessment, he indicated that the Veteran had back pain only with certain sitting positions, which could probably be related to muscle strain or poor posture.  The separation examination, five days later, noted normal spine and other musculoskeletal examination.

Following his separation from active service, VA and private treatment records reveal ongoing complaints of low back pain.  A March 1993 X-ray revealed that there was mild compromise of the disc height at the lumbosacral level, and there was early marginal bone formation present on the vertebral bodies from L3 caudally.  The Veteran had mild restriction of extension and moderate restriction of flexion at that time.  In the April 1997 Board decision, the Board found that the Veteran developed arthritis of the lumbar spine within one year of active service.  Furthermore, an October 2007 VA treatment record documents a diagnosis of degenerative joint disease.  

Thus, presumptive service connection under 38 C.F.R. § 3.309(a) is applicable in this case.  Significantly, a minimum compensable rating may be awarded if the presence of arthritis in a joint is established, and the Veteran experiences painful motion that is related to the affected joint.  See 38 C.F.R. § 4.59.  In this case, the presumption of service connection attached for the Veteran's arthritis of the lumbar spine based on the March 1993 showing of arthritis on X-ray within his first post-service year, accompanied by painful motion of the lumbar spine.  The Board accordingly finds degenerative joint disease was incurred in service and manifested to a compensable degree within the first year after discharge from service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  

In conclusion, after resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  

ORDER

Prior to March 5, 2014, entitlement to an evaluation in excess of 20 percent for bilateral hearing loss is denied.

Effective March 5, 2014 to October 20, 2014, a 50 percent evaluation, but no higher, for bilateral hearing loss is granted subject to the law and regulations governing payment of monetary benefits.

Since October 21, 2014, entitlement to an evaluation in excess of 60 percent for bilateral hearing loss is denied.

New and material evidence to reopen a claim of service connection for a low back disorder has been presented; to this extent, the appeal is granted.  

Service connection for degenerative disc disease of the lumbar spine is granted.


REMAND

The Veteran contends that his bilateral leg pain is related to his degenerative disc disease.  Following his separation from active service, VA and private treatment records reveal ongoing complaints of bilateral leg pain related to the low back disability.  A July 1993 private medical record shows that the Veteran was diagnosed with low back pain with radiculitis.  A June 2007 VA treatment record notes a diagnosis of compression neuropathy.  The Veteran filed his claim of service connection for bilateral leg pain in March 2010.  On VA examination in August 2010, the Veteran reported having problems with his low back and legs after sitting.  He demonstrated hypoactive reflexes on a detailed reflex examination and the etiology of this abnormality was not explained.  The VA examiner found no evidence of radiculopathy on examination.  In a January 2012 test results letter, Dr. Murphy, a VA physician, opined that the pain in the Veteran's right thigh relates to his back disability.  

In light of the Veteran's contentions, the medical evidence, and the potential connection between the Veteran's bilateral leg pain and the low back disability, the Board finds that it is necessary to afford the Veteran another VA examination to address whether his symptoms of the lower extremities, may be related to service, to include as secondary to his service-connected back disability.  According, a remand is necessary for a VA examination that fully considers the evidence of record.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his claimed peripheral neuropathy.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

Ongoing VA treatment notes should also be obtained, to include those dated from September 2014 to the present.

2.  After the above development is completed, schedule the Veteran for VA examination to evaluate his claim for peripheral neuropathy, to include as secondary to service-connected low back disability.  The examiner should review the record in its entirety and should provide the following:
The examiner should evaluate the Veteran's bilateral lower extremities, and provide any diagnoses related to his complaints of bilateral leg pain.

State whether it is at least as likely as not (50 percent probability or greater) that the Veteran has any current (since 2010) diagnosis of the bilateral lower extremities that arose during service or is otherwise related to service.  

State whether it is at least as likely as not (50 percent probability or greater) that the Veteran has any current (since 2010) diagnosis of the bilateral lower extremities that was caused by or is aggravated (permanently worsened beyond the natural progression) by service-connected low back disability.  If aggravation is found, the examiner must attempt to establish a baseline level of severity of any bilateral lower extremity disorder, prior to aggravation by service-connected low back disability.

The examiner should explain the reasons for the opinions provided.  Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

3.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


